Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/24/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-13) were pending. In response to a restriction requirement the Applicant elected claims 1-12 which were examined in a Non-Final on 6/8/2021. A Final office action in response to Applicant’s submission of 9/8/2021 was mailed on 12/7/2021. Claims 1-12 and 14 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered. Claims 1, 3-5, 8-12 and 14-15 are pending and being examined.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite a controller configured to do several functions. However, there is no disclosure of structure for performing such functions.
As recited in claim 1 the potential difference between the placement table (lower electrode) and work piece would depend upon any material (conductive or insulated) between the electrode and work piece, nature and conductivity of the work piece as well as processing conditions which may modify the nature and conductivity of layers on the work piece or accumulation of charge during processing. For example, the bias generated by RF as disclosed in the specification would also influence generation of potential difference. 
The specification does not disclose by any equivalent circuit the generation of this potential difference and its dependence on absolute sum of applied pulse voltage, duty ratio or frequency.
Claim 1 recites “calculate, based on the measured voltage of the work piece, a potential difference between the placement table and the work piece in the period during which the negative DC voltage is applied to the placement table.” This limitation is not fully understood. For this limitation to be executed properly, the measurement system would have to be synchronized with the pulse application. The specification does not show that.
Claim 1 also recites “control the DC power supply such that when the potential difference between the placement table and the workpiece is equal to or larger than a predetermined threshold value, a value of each of the negative DC voltage and the positive DC voltage that are alternately applied to the placement table is shifted while maintaining a sum of absolute values of the positive DC voltage and the negative DC voltage such that the potential difference between the placement table and the workpiece is reduced.”
This limitation is also not fully understood since the reduction of potential difference would depend upon the nature of shift, increase or decrease. For example, both positive and negative voltage could be shifted to increase or decrease to keep the sum of absolute value constant. However, the potential difference may reduce in only one case1.
It also appears that such measurement and correction will have to be done continuously since for a given shift, the reduction may not be sufficient to bring the potential difference below the threshold2. 
Therefore, there appear to be several essential elements missing from the claim.
Claim 3 recites reducing duty cycle of negative voltage application when the potential difference is smaller than the threshold. It is unclear what reduction of duty cycle will do, since having a potential difference smaller than the threshold would be ideal as not causing abnormal discharge. Applicant’s limitation of “lowering of plasma potential” in this situation is unclear and not explained in the specification. Will reducing duty ratio increase the potential difference, further decrease it  or potential difference is independent of duty ratio. Further, it appears that the duty cycle will have to continuously reduce since potential difference will remain lower. 
Claims 4 and 8 recite increasing sum of absolute value when the potential difference is smaller than a threshold. It is noted that claim 4 and 8 depend upon claim 1 where the sum is kept constant while the potential difference is reduced by shifting both the positive and negative values. It is unclear how the absolute sum would be increased, by shifting positive, by shifting  negative or both negative and positive and by how much. Further what increase of absolute sum will do to the potential difference?
Claims 5 and 9 recite decreasing frequency of applied pulse voltage when the potential difference is smaller than a threshold. Claim 5 depend upon 4 which depends upon 3 and which depends upon 1 and therefore includes the limitations of all these claims and as discussed above, appears to be in conflict with claim1. It is not clear if reducing the frequency, duty ratio of negative and increase of absolute sum will do to the potential difference.  
Claim 9 depends upon claim 1 and includes its limitations. As in claim 5 above, it is unclear what effect reduction of frequency will have on potential difference.  
Claim 10 which depends upon claim 1 does not further limit claim 1 but repeats application of DC voltage by the predetermined amount. The claim appears superfluous.
Claim 11 recites reduction of potential difference of work piece with respect to both negative and positive applied voltage by shifting both voltages. This claim depends upon claim 1 where the absolute sum is kept constant. It is unclear how this is done by apparent independent shifting of positive and negative voltage. 
Claim 12 recites a storage table to indicate work piece voltage for any set of pulse voltages. In this case actual measurement of work piece voltage appears redundant. Moreover, since the measurement was done when the applied voltage was negative, it is unclear what the sum of absolute value brings to the storage. This claim depends upon claim 1 which requires shift to reduce the potential difference. In this claim however the potential difference appears to depend only on the sum of absolute values. 
Claim 14 which depends upon claim 11 is unclear. In this claim both negative and positive voltages are shifted by a value obtained by taking an average of the potential difference. However, the amount and nature of shift, considering all the limitations of claims 11 and 1 on which this claim depends, is unclear.
Claim 15 recites elimination of potential difference for the period when negative voltage is applied. This is unclear how type and amount of shift is determined in this case.  
It is noted that important information as discussed above is missing from the claims as well as the disclosure. This makes the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al (US 20170358431) in view of Takashi Yamamoto (US 20150206722) as best understood.
Dorf et al disclose a plasma processing apparatus comprising: 
a placement table serving as a lower electrode and configured to place thereon a work piece to be subjected to a plasma processing (311, 313); 
a DC power supply configured to alternately generate a positive DC voltage and a negative DC voltage to be applied to the placement table (Fig 2A); and 
a controller configured to control an overall operation of the plasma processing apparatus (320), wherein the controller is configured to: measure a voltage of the work piece placed on the placement table (352, 353). 
Dorf et al do not disclose calculating, based on the measured voltage of the work piece, a potential difference between the placement table and the work piece in a period during which the negative DC voltage is applied to the placement table; and control the DC power supply such that a value of the negative DC voltage applied to the placement table is shifted by a shift amount that decreases the calculated potential difference.
Takashi Yamamoto discloses an apparatus similar to the claimed apparatus and disclose a relatively large potential difference generated between the focus ring and the processing target substrate and the base member of the lower electrode. Due to this potential difference, an electric discharge (arcing) may occur between the processing target substrate and the base member of the lower electrode or ambient structures thereof. If the electric discharge occurs between the processing target substrate and the base member of the lower electrode or the ambient structures thereof, the processing target substrate or chips on the processing target substrate may be damaged (para 4). 
Takashi Yamamoto discloses reducing the potential difference by reducing the insulation or improving conductivity between the substrate and lower electrode. In this regard one of ordinary skill in the art would know that the potential difference could also be reduced by adjusting the applied bias, since the applied bias is the one causing the potential difference. 
For example, Takashi Yamamoto teaches application of appropriate DC according to the potential difference in order to suppress an electric discharge (Para 44).
It would therefore be obvious for one of ordinary skill in the art to shift the negative voltage in order to reduce potential difference for instance of application of negative bias as in claim 1 and for instance of application of positive bias as in claim 11.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dorf et al (US 20170358431) in view of Takashi Yamamoto (US 20150206722) as applied to claim 1 and further in view of KRAUS et al (US 20190088520).
These claims recite changing parameters of positive and negative bias as well as ratio, duty cycle and frequency.
Dorf et al in view of Takashi Yamamoto do not explicitly disclose above features. 
Philip Allen KRAUS et al disclose at least one lower electrode connected to two voltages being positive and negative through switches (Fig 2A and para 24). Duty cycle, frequency and amplitude could be controlled by a controller (para 24).
It would be obvious for one of ordinary skill in the art at the time of invention to control duty cycle, frequency and amplitude in order to control potential difference between plasma and substrate to control ion energy and plasma process. 



Response to Amendment and Arguments
	Drawing
	Applicants response to requirements of drawing is not acceptable. The requirement made originally in the Non-Final office action of 6/8/2021 was for equivalent circuit to explain origin of potential difference and its mitigation by shifting of applied voltage, relevance of duty ratio and frequency and the sum of absolute value of applied positive and negative voltage. The drawing response did not add anything towards understanding the claimed invention but rather tried to explain things which were not unclear anyway.

35 USC § 112
Applicants response to 35 USC § 112 rejection is also not acceptable. The amendments do not clarify the issues noted in the office action. The Applicant could answer at a minimum, the type of shifting. Is it increase or decrease and how it reduces the potential difference. Also, how duty ratio, frequency of applied positive and negative pulses and sum of absolute values affect the potential difference.  Applicants inclusion of further functional limitations without addressing the main issue of potential difference and how it is affected by shifting, duty ratio frequency and sum of absolute values is problematic. 
Claim amendments are being considered and response is included in this office action.  

35 USC § 103
Applicants arguments are not persuasive. It is noted that in view of gaps of disclosure, the best understanding of the claimed invention is that of reducing the potential difference by shifting the voltage causing it, for example by changing the applied voltage. This is disclosed by the applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous references teach application of bias including positive and negative bias. For example, Toru Otsubo (US 4622094) discloses generation of potential difference when positive and negative bias voltage is applied. (See Fig 6A and 6B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any clarification by the Applicant will be helpful. 
        2 The specification does not teach the amount and type of shift which would depend upon potential difference.